Exhibit 10.3

CONTINUING AND UNCONDITIONAL GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodations heretofore or hereafter
from time to time made or granted to HEALD REAL ESTATE, LLC, a Delaware limited
liability company (the “Borrower”), by BANK OF AMERICA, N.A. and any of its
subsidiaries and/or affiliates and their respective successors and assigns
(collectively, the “Lender”), the undersigned Guarantor (whether one or more,
the “Guarantor”, and if more than one, jointly and severally) hereby furnishes
its guaranty of the Guaranteed Obligations (as hereinafter defined) as follows:

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future indebtedness and liabilities of every kind,
nature and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Borrower to the Lender, which arise from or are in connection with that certain
Credit Agreement dated as of March 24, 2009, among the Borrower, Heald Capital,
LLC and the Lender (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meanings ascribed such terms in the Credit
Agreement) and/or the other Loans Documents (including, without limitation, any
Secured Hedge Agreement), whether associated with any credit or other financial
accommodation made to or for the benefit of the Borrower by the Lender or
otherwise and whenever created, arising, evidenced or acquired (including all
renewals, extensions, amendments, refinancings and other modifications thereof
and all out-of-pocket costs, reasonable attorneys’ fees and expenses incurred by
the Lender in connection with the collection or enforcement thereof), and
whether recovery upon such indebtedness and liabilities under the Credit
Agreement and the other Loan Documents may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against the Guarantor or the Borrower under the Bankruptcy Code
(Title 11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally
(collectively, “Debtor Relief Laws”), and including interest that accrues after
the commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”). The Lender’s books and
records showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon the Guarantor
and conclusive, absent manifest error, for the purpose of establishing the
amount of the Guaranteed Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing (other than
the defense of final payment in full in cash and performance in full of the
Guaranteed Obligations, except for contingent indemnification obligations for
which no claim has been asserted). Anything contained herein to the contrary
notwithstanding, the obligations of the Guarantor hereunder at any time shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.

 

1



--------------------------------------------------------------------------------

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized in the United States of America. The Guarantor
shall make all payments hereunder without setoff, counterclaim, restrictions or
condition, and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions or withholdings of any nature now or
hereafter imposed or levied by any jurisdiction or any political subdivision
thereof or taxing or other authority therein unless the Guarantor is compelled
by law to make such deduction or withholding. If any such obligation (other than
one arising (i) with respect to taxes based on or measured by the net income or
profits of the Lender, or (ii) with respect to any withholding tax to the extent
that such withholding tax would have been imposed on the relevant payment to the
Lender under the laws and treaties in effect at the time such Lender first
became a party to this Agreement or otherwise became entitled to any rights
hereunder) is imposed upon the Guarantor with respect to any amount payable by
it hereunder, the Guarantor will pay to the Lender, on the date on which such
amount is due and payable hereunder, such additional amount in U.S. dollars as
shall be necessary to enable the Lender to receive the same net amount which the
Lender would have received on such due date had no such obligation been imposed
upon the Guarantor. The Guarantor will deliver promptly to the Lender
certificates or other valid vouchers (to the extent available) for all taxes or
other charges deducted from or paid with respect to payments made by the
Guarantor hereunder. The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

3. Rights of Lender. The Guarantor consents and agrees that the Lender may, at
any time and from time to time, without notice or demand, and without affecting
the enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Guaranteed Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Lender in its sole discretion may determine; and (d) release or substitute one
or more of any endorsers or other guarantors of any of the Guaranteed
Obligations. Without limiting the generality of the foregoing, the Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives to the extent permitted by Law (a) any
defense arising by reason of any disability or other defense of the Borrower or
any other guarantor, (other than the defense of final payment in full in cash
and performance in full of the Guaranteed Obligations, except for contingent
indemnification obligations for which no claim has been asserted), or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of the Borrower; (b) any defense based on any claim
that the Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Lender to proceed
against the Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Lender’s power whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by the Lender; (f) any rights and defenses that are or may become available
to the Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of
the California Civil Code; and (g) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
The Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.

 

2



--------------------------------------------------------------------------------

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) and any amounts payable under this Guaranty have been paid and
performed in full and any commitments of the Lender or facilities provided by
the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Lender and shall
forthwith be paid to the Lender to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations (other than
contingent indemnification obligations for which no claim has been asserted) and
any other amounts payable under this Guaranty are paid in full in cash and any
commitments of the Lender or facilities provided by the Lender with respect to
the Guaranteed Obligations are terminated. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or the Guarantor is made, or
the Lender exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of the Guarantor under this paragraph shall survive
termination of this Guaranty.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender or resulting from the
Guarantor’s performance under this Guaranty, to the payment in full in cash of
all Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been asserted). If the Lender so requests, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Lender and the
proceeds thereof shall be paid over to the Lender on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
the Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Lender.

10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Lender’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Lender in any
proceeding any Debtor Relief Laws. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the Lender
and the Guarantor. No failure by the Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Lender and the Guarantor in writing, this Guaranty is not intended
to supersede or otherwise affect any other guaranty now or hereafter given by
the Guarantor for the benefit of the Lender or any term or provision thereof.

12. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that the Lender has no duty, and the Guarantor is not
relying on the Lender at any time, to disclose to the Guarantor any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (the guarantor waiving any duty on the part of the Lender to
disclose such information and any defense relating to the failure to provide the
same).

13. Setoff. If and to the extent any payment is not made when due hereunder, the
Lender may setoff and charge from time to time any amount so due against any or
all of the Guarantor’s accounts or deposits with the Lender.

14. Representations and Warranties; Additional Covenants. The Guarantor
represents and warrants that (a) it is duly organized and in good standing under
the laws of the jurisdiction of its organization and has full capacity and right
to make and perform this Guaranty, and all necessary authority has been
obtained; (b) this Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms except as (i) such enforceability is
limited by applicable Debtor Relief Laws; and (ii) the application of general
principles of equity (regardless of whether such enforceability is considered in
a general proceeding at law or in equity); (c) the making and performance of
this Guaranty does not and will not violate the provisions of any applicable
law, regulation or order, and does not and will not result in the breach of, or
constitute a default or require any consent under, any material agreement,
instrument, or document to which it is a party or by which it or any of its
property may be bound or affected; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect.

15. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Lender under this Guaranty, the Guarantor
shall, to the fullest extent permitted by law, indemnify, defend and save and
hold harmless the Lender from and against, and shall pay on demand, any and all
damages, losses, liabilities and out-of-pocket expenses (including reasonable
attorneys’ fees and expenses and the allocated cost and disbursements of
internal legal counsel) that may be suffered or incurred by the Lender in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of the Borrower enforceable against
the Borrower in accordance with their terms except as enforceability may be
limited by (i) applicable Debtor Relief Law, (ii) the application of general
principles of equity (regardless of whether such enforceability is

 

4



--------------------------------------------------------------------------------

considered in a proceeding in equity or at law); provided, that such indemnity
shall not be available to the extent that such damages, losses, liabilities and
expenses (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of Lender or (y) result from a claim brought by Guarantor
against Lender for breach in bad faith of Lender’s obligations hereunder, if the
Guarantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

16. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA. This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Lender (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of the Lender and its successors and permitted assigns and the Lender
may, without notice to the Guarantor and without affecting the Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part, in accordance with the Loan
Documents. Each Party hereto irrevocably (i) submits to the non-exclusive
jurisdiction of any United States Federal or State court sitting in San
Francisco, California in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
or any other Loan Document against the Guarantor or any other Loan Party or its
properties in the courts of any jurisdiction. Service of process by any party in
connection with such action or proceeding shall be binding on such other party
if sent to such other party in accordance with Section 9.13(c) of the Credit
Agreement. Subject to Section 9.07 of the Credit Agreement, the Guarantor agrees
that the Lender may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations of
all or part of the Guaranteed Obligations any and all information in the
Lender’s possession concerning the Guarantor and this Guaranty. All notices and
other communications to the Guarantor under this Guaranty shall be delivered
pursuant to Section 9.02 of the Credit Agreement to the Guarantor at its address
set forth below or at such other address in the United States as may be
specified by the Guarantor in a written notice delivered to the Lender at such
office as the Lender may designate for such purpose from time to time in a
written notice to the Guarantor.

17. WAIVER OF JURY TRIAL; CALIFORNIA JUDICIAL REFERENCE; FINAL AGREEMENT. TO THE
EXTENT ALLOWED BY APPLICABLE LAW, THE GUARANTOR AND THE LENDER EACH IRREVOCABLY
WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. IF
ANY ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA BY OR
AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE TRANSACTIONS OR OTHER
MATTERS CONTEMPLATED BY THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, (A) THE COURT
SHALL, AND IS HEREBY DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 TO A REFEREE (WHO SHALL BE A
SINGLE ACTIVE OR RETIRED JUDGE) TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH
ACTION OR PROCEEDING (WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF
DECISION, PROVIDED THAT AT THE OPTION OF ANY PARTY TO SUCH PROCEEDING, ANY SUCH
ISSUES PERTAINING TO A “PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF
CIVIL PROCEDURE SECTION 1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT, AND
(B) WITHOUT LIMITING THE GENERALITY OF SECTIONS 10, 15 AND 17 HEREOF AND SECTION
9.04 OF THE

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT, THE GUARANTOR SHALL BE SOLELY RESPONSIBLE TO PAY ALL FEES AND
EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

18. Additional Guarantor Waivers and Agreements.

(a) The Guarantor understands and acknowledges that if the Lender forecloses
judicially or nonjudicially against any real property security for the
Guaranteed Obligations, that foreclosure could impair or destroy any ability
that the Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrower or others based on any right the Guarantor may
have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by the Guarantor under this Guaranty. The Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of the Guarantor’s rights, if any, may
entitle the Guarantor to assert a defense to this Guaranty based on Section 580d
of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, the Guarantor
freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that the Guarantor will be fully liable under this Guaranty
even though the Lender may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Guaranteed
Obligations; (ii) agrees that the Guarantor will not assert that defense in any
action or proceeding which the Lender may commence to enforce this Guaranty;
(iii) acknowledges and agrees that the rights and defenses waived by the
Guarantor in this Guaranty include any right or defense that the Guarantor may
have or be entitled to assert based upon or arising out of any one or more of
Sections 580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code; and (iv) acknowledges and agrees that
the Lender is relying on this waiver in creating the Guaranteed Obligations, and
that this waiver is a material part of the consideration which the Lender is
receiving for creating the Guaranteed Obligations.

(b) The Guarantor waives all rights and defenses that the Guarantor may have
because any of the Guaranteed Obligations are secured by real property. This
means, among other things: (i) the Lender may collect from the Guarantor without
first foreclosing on any real or personal property collateral pledged by the
Borrower; and (ii) if the Lender forecloses on any real property collateral
pledged by the Borrower: (A) the amount of the Guaranteed Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (B) the
Lender may collect from the Guarantor even if the Lender, by foreclosing on the
real property collateral, has destroyed any right the Guarantor may have to
collect from the Borrower. This is an unconditional and irrevocable waiver of
any rights and defenses the Guarantor may have because any of the Guaranteed
Obligations is secured by real property. These rights and defenses include, but
are not limited to, any rights or defenses based upon Section 580a, 580b, 580d,
or 726 of the California Code of Civil Procedure.

(c) The Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

[Remainder of the page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

This Continuing and Unconditional Guaranty is executed this 4th day of January,
2010.

 

CORINTHIAN COLLEGES, INC.,

a Delaware corporation

By:  

/s/ Peter C. Waller

Name:  

Peter C. Waller

Title:  

Chief Executive Officer

 

Address:       6 Hutton Centre Drive, Suite 400   Santa Ana, California 92707  
Facsimile: (714) 751-3605   Attention: Chief Executive Officer and   General
Counsel

[SIGNATURE PAGE TO CONTINUING AND UNCONDITIONAL GUARANTY]